DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated June 30, 2022 in response to a non-final office action.  Claims 20, 25, 30 and 34 to 37 have been amended.  Claims 20-39 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claim 25 to obviate the previous objection to claims 25.  The previous objection to the said claim is hereby withdrawn.
  Applicant's amendment to claims 34-37 to obviate the previous rejection in regard to 35 U.S.C 112(d) incorrect dependency.  The previous rejection to the said claims is hereby withdrawn.

Response to Arguments
Applicant's arguments, with respect to the amended claims, filed June 30, 2022 have been fully considered but they are not persuasive for the following reasons:
Applicant's Argument:
Regarding Claims 20 and 30 (35 USC§ 103): The Applicant argues in substance that, "In amended claim 20, none of the recited types of data analytics information pertain to an event; rather the recited types of data analytics information are "UE location of the one or more UE, a start time and an end time indicating a time duration for which the network QoS information of the one or more UE is applicable, a QoS level, and threshold value(s) of QoS parameters in the QoS level wherein the threshold value(s) of the QoS parameters is associated with a condition to trigger the data analytics," none of which can be reasonably understood to be an "event" which actually occurs in the network.
Accordingly, the cited passage of Li (and similarly, the remainder of Li) cannot be reasonably inferred to read upon the request or subscription as specified in claim 20”.

Examiner's Response:
The Examiner respectfully disagrees.
Regarding the amended limitations in Claim 20 (similar limitations are in independent claim 30), Li teaches the claimed limitations as written with regard to the claimed subscription of the “data analytics” information.  Although Li refers to subscribing to some events pertaining to some types of statistics, the Examiner interprets that the statistics and events are directly associated with data analytics information; this  is taught by Li in the following paragraphs:  (Li, Fig. 19 and ¶ [0332]: With different analytic data available at the NWDA, an SCS/AS (e.g., M2M server) may subscribe to some events pertaining to some types of statistics, so that the SCS/AS [Service Capability Server/Application Server functions; which is equated to the claimed AF] is notified to improve the service provisioning as the subscribed event takes place. Specifically, the subscription and notification message may be sent via a NEF between the NWDA [Network Data Analytics function; i.e., NWDAF] and the SCS/AS); and (Li, Fig. 19 and ¶ [0333-0336]: the SCS/AS sends a request message to NWDA for subscribing to certain events. In particular, the SCS/AS may be interested in the following network data analytics ... for UEs).  By the above rationale, Li teaches the amended limitations.  See updated rejection below.

Applicant's Argument:
Regarding Claims 20 and 30 (35 USC§ 103): The Applicant argues in substance that, "Furthermore, in Li, events serve as triggers prompting the NWDA to send notifications (of such events) to the SCS/AS. In contrast, in claim 20, the NWDAF sends data analytics information to the AF based on the AF request/subscription. The NWDAF then performs data analytics based on the message and sends data analytics information in response to the message. Accordingly, the NWDAF of claim 20 acts in response to a message from the AF rather than in response to an event occurring in the network, as in Li.''

Examiner's Response:
The Examiner respectfully disagrees.
Regarding the amended limitations in Claim 20 (similar limitations are in independent claim 30), Li teaches the claimed limitations as written.  That is, Li teaches that the subscribed information is returned when a subscribed event takes place, or when the subscribed information is updated.  This is taught by Li in the following paragraphs:  (Li, Fig. 19 and ¶ [0340-0341]: In step 2, the NWDA returns the response message to confirm the subscription.  As illustrated in step 3, at some point in time thereafter, when the event takes place or the subscribed information is updated, the NWDA sends notification to the SCS/AS including the subscribed information or the updated information).  By the above rationale, Li teaches the amended limitations.  See updated rejection below.

Applicant's Argument:
Regarding Claims 20 and 30 (35 USC§ 103): The Applicant argues in substance that, "Reviewing Shan, the temporal validity condition referred to by the Examiner is generated by the NWDAF and carried in an NWDAF message to a PCF.
In contrast, claim 20 specifies that the message received from the AF (e.g. the request, also sent to the NWDAF) includes "a start time and an end time indicating a time duration for which the network QoS information of the one or more UE is applicable."
Thus, although Shan mentions a temporal validity condition that may correspond to a time to apply QoS handling, this temporal validity condition in Shan is not received from the AF or sent to the NWDAF but rather is generated and sent by the NWDAF. Thus, this passage of Shan cannot reasonably be inferred to map to the subject limitation of claim 20, namely that the message received from the AF includes a start time and an end time indicating a time duration for which the network QoS information of the one or more UE is applicable''

Examiner's Response:
The Examiner respectfully disagrees.
Regarding the amended limitations in Claim 20 (similar limitations are in independent claim 30), Shan, in view of Li, teaches the claimed limitations as written.  Although in the cited paragraph [0119], Shan appears to indicate that the temporal validity condition is generated by the NWDAF, Shan further teaches that the temporal validity condition information generated by the NWDAF can be a result of a request from the AF; this information is recited in the following paragraph:  (Shan, ¶ [0120]: Example 2 may include the method of example 1 and/or some other example herein, wherein the temporal validity condition and the spatial validity condition are based on an AF request for influencing a session management function (SMF) routing decision with respect to the PDU session).  By the above rationale, Shan, in view of Li, teaches the amended limitations.  See updated rejection below.

Regarding claims 25-26 and 35-36, the rejection has been updated to clarify the mappings, using the prior art references of record as of the previous Office Action.  No new references have been cited.  Regarding all other arguments presented by Applicant, the arguments are substantially the same as those that have already been addressed above; and in the interest of brevity, the Examiner directs Applicant to those responses above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22, 25, 27-30, 32, and 35, 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Li et.al. (US Patent Application Publication, 2020/0252813, hereinafter, “Li”) in view of Shan (US Patent Application Publication, 2019/0222489, hereinafter, “Shan”).
Regarding claim 20, Li teaches:
A method comprising: 
forwarding, by a network exposure function (NEF) a message from an application function (AF) towards a network data analytics function (NWDAF), wherein the message is indicative of a subscription of the AF to data analytics information associated with network quality of service (QoS) information (Li: With different analytic data available at the NWDA, an SCS/AS (e.g., M2M server) may subscribe to some events pertaining to some types of statistics [i.e., QoS information; see “QoS parameters” below], so that the SCS/AS [Service Capability Server/Application Server functions; i.e., AF] is notified to improve the service provisioning as the subscribed event takes place. Specifically, the subscription and notification message may be sent via a NEF between the NWDA [Network Data Analytics function; i.e., NWDAF] and the SCS/AS.  Fig. 19 and ¶ [0332]) of one or more user equipment (UE), wherein the message includes following parts of the data analytics information (Li: the SCS/AS sends a request message to NWDA for subscribing to certain events. In particular, the SCS/AS may be interested in the following network data analytics ... for UEs.  Fig. 19 and ¶ [0333-0336]): UE location of the one or more UE (Li: SCS/AS may subscribe to an event that the total aggregated uplink data rates exceed a certain threshold for UEs that located within a geographic area (e.g., tracking area or registration area).  Fig. 19 and ¶ [0336]), a QoS level (Li: Number of QoS levels for serving the UEs registered to SCS/AS.  Fig. 19 and ¶ [0338]), and threshold value(s) of QoS parameters (Li: Achieved QoS parameters for transferring data from/to SCS/AS ... SCS/AS may subscribe to an event that the total aggregated uplink data rates exceed a certain threshold for UEs.  Fig. 19 and ¶ [0335-0336]) in the QoS level wherein the threshold value(s) of the QoS parameters (Li: Number of QoS levels for serving the UEs registered to SCS/AS, and the percentage of traffic mapped to each of QoS levels [i.e., threshold values].  Fig. 19 and ¶ [0338]) is associated with a condition to trigger the data analytics (Li: As illustrated in step 3, at some point in time thereafter, when the event takes place [i.e., trigger] or the subscribed information is updated, the NWDA sends notification to the SCS/AS including the subscribed information or the updated information.  Fig. 19 and ¶ [0341]); 
obtaining the data analytics information, by the NWDAF, by performing data analytics based on the message (Li: the NFs [Network Functions] provide the available types of event and information (e.g., those mentioned above) for network data analytics when registering with the NRF, so that the NWDA may obtain this information when registering with the NRF [NF Repository Function].  ¶ [0363]), wherein the data analytics information indicates a threshold value which is exceeded, a location at which the threshold value is exceeded (Li: SCS/AS may subscribe to an event that the total aggregated uplink data rates exceed a certain threshold for UEs that located within a geographic area (e.g., tracking area or registration area) [i.e., a location].  Fig. 19 and ¶ [0336]) and a time period during which the threshold value is exceeded (Li: If the session level congestion exceeds a certain threshold over a time period, the NWDA will notify the M2M server [(i.e., SCS/AS), or AF, ¶ [0168]].  ¶ [0170]); 
sending, by the NWDAF to the NEF, the data analytics information in response to the message (Li: In step 2, the NWDA returns the response message to confirm the subscription.  As illustrated in step 3, at some point in time thereafter, when the event takes place or the subscribed information is updated, the NWDA sends notification to the SCS/AS [via the NEF] including the subscribed information or the updated information.  Fig. 19 and ¶ [0340-0341]); and
forwarding, by the NEF to the AF, the data analytics information (Li: As illustrated in step 3 ... the NWDA sends notification to the SCS/AS [via the NEF] including the subscribed information or the updated information.  Fig. 19 and ¶ [0341]), wherein the data analytics information is used for an adjustment in operation of the one or more UE based on the data analytics information (Li: Achieved QoS information may be useful to an SCS/AS in the scenario where packet delay needs to be kept to a minimum. When the delay is observed to increase, it may be desirable to trigger changing from a UPF [User Plane Function] that is farther to a UPF that is closer to the UE or the server that the UE is communicating with [i.e., adjustment in operation, via switching to a different UPF, for the UE]. This change of UPF may be triggered by the NWDA or a request from the SCS/AS that is routed via the NEF.  Fig. 19 and ¶ [0343]).
Although Li teaches subscribing for statistics notification, between the NEF and the NWDA, to improve the service provisioning, Li does not explicitly teach:
a start time and an end time indicating a time duration for which the network QoS information of the one or more UE is applicable. 
However, in the same field of endeavor, Shan teaches:
a start time and an end time indicating a time duration for which the network QoS information of the one or more UE is applicable (Shan: Example 1 may include a method comprising: generating or causing to generate an NWDAF message to indicate a temporal validity condition that corresponds to a time to apply quality of service (QoS) [i.e., start time] handling for a traffic with respect to a protocol data unit (PDU) session ... Example 14 may include the method of example 1 ... wherein the temporal validity condition corresponds to one or more time periods [i.e., time duration] to apply QoS handling for a traffic with respect to the PDU session [with a “start time” and a “time duration”, “end time” can be determined].  ¶ [0119, 0132] [Furthermore, Shan teaches that the temporal validity condition information generated by the NWDAF can be a result of a request from the AF; ¶ [0120]:  Example 2 may include the method of example 1 and/or some other example herein, wherein the temporal validity condition and the spatial validity condition are based on an AF request for influencing a session management function (SMF) routing decision with respect to the PDU session]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to include the features as taught by Shan above in order for NWDAF influencing QoS configuration and adjustment. (Shan, ¶ [0004]).

Regarding claim 22, Li-Shan discloses on the features with respect to claim 20 as outlined above.
Shan further teaches:
wherein the message further includes single-network slice selection assistance information (S-NSSAI) associated with the data analytics (Shan: information may include … possible slicing information, such as single network slice selection assistance information (S-NSSAI) ...  ¶ [0038]).
The rationale and motivation for adding this teaching of Shan is the same as the rationale and motivation for Claim 20.  

Regarding claim 25, Li-Shan discloses on the features with respect to claim 20 as outlined above.
Li further teaches:
wherein the data analytics information includes statistics indicating the threshold value which is met or exceeded, the location at which the threshold value is met or exceeded (Li: SCS/AS may subscribe to an event that the total aggregated uplink data rates exceed a certain threshold for UEs that located within a geographic area (e.g., tracking area or registration area) [i.e., a location].  Fig. 19 and ¶ [0336]), and the time period at which the threshold value is met or exceeded (Li: If the session level congestion exceeds a certain threshold over a time period, the NWDA will notify the M2M server [(i.e., SCS/AS), or AF, ¶ [0168]].  ¶ [0170]), the time period being prior to a current time (Li: the NWDA may periodically perform the data analytics process to update the statistics based on the information received during the past time period [i.e., prior to a current time].  ¶ [0259]). 


Regarding claim 27, Li-Shan discloses on the features with respect to claim 20 as outlined above.
Shan further teaches:
wherein the QoS parameters includes one or more of packet delay budget (PDB) and packet error rate (PER) (Shan: QoS parameters ... may include …  3. Packet delay budget, which may be defined in milliseconds. 4. Packet error rate ...  ¶ [0044]).
The rationale and motivation for adding this teaching of Shan is the same as the rationale and motivation for Claim 20.  

Regarding claim 28, Li-Shan discloses on the features with respect to claim 20 as outlined above.
Li further teaches:
receiving, by the AF from the NEF, the data analytics information (Li: As illustrated in step 3 ... the NWDA sends notification to the SCS/AS [i.e., AF, via the NEF] including the subscribed information or the updated information.  Fig. 19 and ¶ [0341]); and
initiating, by the AF, the adjustment in operation of the one or more UE based on the data analytics information (Li: Achieved QoS information may be useful to an SCS/AS [i.e., AF] in the scenario where packet delay needs to be kept to a minimum. When the delay is observed to increase, it may be desirable to trigger changing from a UPF [User Plane Function] that is farther to a UPF that is closer to the UE or the server that the UE is communicating with [i.e., adjustment in operation, via switching to a different UPF, for the UE]. This change of UPF may be triggered by the … SCS/AS [i.e., AF] that is routed via the NEF.  Fig. 19 and ¶ [0343]). 

Regarding claim 29, Li-Shan discloses on the features with respect to claim 20 as outlined above.
Li further teaches:
sending, by the AF, the message to the NEF based on a determination of the AF to request for the data analytics information associated with said network QoS information of said one or more UE (Li: Achieved QoS information may be useful to an SCS/AS [i.e., AF] in the scenario where packet delay needs to be kept to a minimum. When the delay is observed to increase, it may be desirable to trigger changing from a UPF [User Plane Function] that is farther to a UPF that is closer to the UE or the server that the UE is communicating with [i.e., adjustment in operation, via switching to a different UPF, for the UE]. This change of UPF may be … a request from the SCS/AS [i.e., AF] that is routed via the NEF.  Fig. 19 and ¶ [0343]). 

Regarding claim 30, Li teaches:
A communication system comprising a network exposure function (NEF) and a network data analytics function (NWDAF), wherein
the NEF is configured to forward, towards the NWDAF, a message from an application function (AF), wherein the message is indicative of a subscription of the AF to data analytics information associated with network quality of service (QoS) information (Li: With different analytic data available at the NWDA, an SCS/AS (e.g., M2M server) may subscribe to some events pertaining to some types of statistics [i.e., QoS information; see “QoS parameters” below], so that the SCS/AS [Service Capability Server/Application Server functions; i.e., AF] is notified to improve the service provisioning as the subscribed event takes place. Specifically, the subscription and notification message may be sent via a NEF between the NWDA [Network Data Analytics function; i.e., NWDAF] and the SCS/AS.  Fig. 19 and ¶ [0332]) of one or more user equipment (UE), wherein the message includes following parts of the data analytics information (Li: the SCS/AS sends a request message to NWDA for subscribing to certain events. In particular, the SCS/AS may be interested in the following network data analytics ... for UEs.  Fig. 19 and ¶ [0333-0336]): UE location of the one or more UE (Li: SCS/AS may subscribe to an event that the total aggregated uplink data rates exceed a certain threshold for UEs that located within a geographic area (e.g., tracking area or registration area).  Fig. 19 and ¶ [0336]), a QoS level (Li: Number of QoS levels for serving the UEs registered to SCS/AS.  Fig. 19 and ¶ [0338]), and threshold value(s) of QoS parameters (Li: Achieved QoS parameters for transferring data from/to SCS/AS ... SCS/AS may subscribe to an event that the total aggregated uplink data rates exceed a certain threshold for UEs.  Fig. 19 and ¶ [0335-0336]) in the QoS level wherein the threshold value(s) of the QoS parameters (Li: Number of QoS levels for serving the UEs registered to SCS/AS, and the percentage of traffic mapped to each of QoS levels [i.e., threshold values].  Fig. 19 and ¶ [0338]) is associated with a condition to trigger the data analytics (Li: As illustrated in step 3, at some point in time thereafter, when the event takes place [i.e., trigger] or the subscribed information is updated, the NWDA sends notification to the SCS/AS including the subscribed information or the updated information.  Fig. 19 and ¶ [0341]); and
the NWDAF is configured to obtain the data analytics information by performing data analytics based on the message (Li: the NFs [Network Functions] provide the available types of event and information (e.g., those mentioned above) for network data analytics when registering with the NRF, so that the NWDA may obtain this information when registering with the NRF [NF Repository Function].  ¶ [0363]), and send, to the NEF, the data analytics information in response to the message (Li: As illustrated in step 3 ... the NWDA sends notification to the SCS/AS [vi11a the NEF] including the subscribed information or the updated information.  Fig. 19 and ¶ [0341]), wherein the data analytics information indicates a threshold value which is exceeded, a location at which the threshold value is exceeded (Li: SCS/AS may subscribe to an event that the total aggregated uplink data rates exceed a certain threshold for UEs that located within a geographic area (e.g., tracking area or registration area) [i.e., a location].  Fig. 19 and ¶ [0336]), and a time period during which the threshold value is exceeded (Li: If the session level congestion exceeds a certain threshold over a time period, the NWDA will notify the M2M server [(i.e., SCS/AS), or AF, ¶ [0168]].  ¶ [0170]); and
the NEF is further configured to forward the data analytics information to the AF (Li: In step 2, the NWDA returns the response message to confirm the subscription.  As illustrated in step 3, at some point in time thereafter, when the event takes place or the subscribed information is updated, the NWDA sends notification to the SCS/AS [via the NEF] including the subscribed information or the updated information.  Fig. 19 and ¶ [0340-0341]), wherein the data analytics information is used for an adjustment in operation of the one or more UE based on the data analytics information (Li: Achieved QoS information may be useful to an SCS/AS in the scenario where packet delay needs to be kept to a minimum. When the delay is observed to increase, it may be desirable to trigger changing from a UPF [User Plane Function] that is farther to a UPF that is closer to the UE or the server that the UE is communicating with [i.e., adjustment in operation, via switching to a different UPF, for the UE]. This change of UPF may be triggered by the NWDA or a request from the SCS/AS that is routed via the NEF.  Fig. 19 and ¶ [0343]).
Although Li teaches subscribing for statistics notification, between the NEF and the NWDA, to improve the service provisioning, Li does not explicitly teach:
a start time and an end time indicating a time duration for which the network QoS information of the one or more UE is applicable. 
However, in the same field of endeavor, Shan teaches:
start time and an end time indicating a time duration for which the network QoS information of the one or more UE is applicable (Shan: Example 1 may include a method comprising: generating or causing to generate an NWDAF message to indicate a temporal validity condition that corresponds to a time to apply quality of service (QoS) [i.e., start time] handling for a traffic with respect to a protocol data unit (PDU) session ... Example 14 may include the method of example 1 ... wherein the temporal validity condition corresponds to one or more time periods [i.e., time duration] to apply QoS handling for a traffic with respect to the PDU session [with a “start time” and a “time duration”, “end time” can be determined].  ¶ [0119, 0132] [Furthermore, Shan teaches that the  temporal validity condition information generated by the NWDAF can be a result of a request from the AF; ¶ [0120]:  Example 2 may include the method of example 1 and/or some other example herein, wherein the temporal validity condition and the spatial validity condition are based on an AF request for influencing a session management function (SMF) routing decision with respect to the PDU session.]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to include the features as taught by Shan above in order for NWDAF influencing QoS configuration and adjustment. (Shan, ¶ [0004]).

Regarding claim 32, Li-Shan discloses on the features with respect to claim 30 as outlined above.
Shan further teaches:
wherein the message further includes single-network slice selection assistance information (S-NSSAI) associated with the data analytics (Shan: information may include … possible slicing information, such as single network slice selection assistance information (S-NSSAI) ...  ¶ [0038]).
The rationale and motivation for adding this teaching of Shan is the same as the rationale and motivation for Claim 30.  

Regarding claim 35, Li-Shan discloses on the features with respect to claim 30 as outlined above.
Li further teaches:
wherein the data analytics information includes statistics indicating the threshold value which is met or exceeded, the location at which the threshold value is met or exceeded (Li: SCS/AS may subscribe to an event that the total aggregated uplink data rates exceed a certain threshold for UEs that located within a geographic area (e.g., tracking area or registration area) [i.e., a location].  Fig. 19 and ¶ [0336]), and the time period during which the threshold value is met or exceeded (Li: If the session level congestion exceeds a certain threshold over a time period, the NWDA will notify the M2M server [(i.e., SCS/AS), or AF, ¶ [0168]].  ¶ [0170]), the time period being prior to a current time (Li: the NWDA may periodically perform the data analytics process to update the statistics based on the information received during the past time period [i.e., prior to a current time].  ¶ [0259]). 

Regarding claim 37, Li-Shan discloses on the features with respect to claim 30 as outlined above.
Shan further teaches:
wherein the QoS parameters includes one or more of packet delay budget (PDB) and packet error rate (PER) (Shan: QoS parameters ... may include …  3. Packet delay budget, which may be defined in milliseconds. 4. Packet error rate ...  ¶ [0044]).
The rationale and motivation for adding this teaching of Shan is the same as the rationale and motivation for Claim 30.  

Regarding claim 38, Li-Shan discloses on the features with respect to claim 30 as outlined above.
Li further teaches wherein the AF is configured to:
receive, from the NEF, the data analytics information (Li: As illustrated in step 3 ... the NWDA sends notification to the SCS/AS [i.e., AF, via the NEF] including the subscribed information or the updated information.  Fig. 19 and ¶ [0341]); and
initiate the adjustment in operation of the one or more UE based on the data analytics information (Li: it may be desirable to trigger changing from a UPF [User Plane Function] that is farther to a UPF that is closer to the UE or the server that the UE is communicating with [i.e., adjustment in operation, via switching to a different UPF, for the UE].  Fig. 19 and ¶ [0343]). 

Regarding claim 39, Li-Shan discloses on the features with respect to claim 38 as outlined above.
Li further teaches wherein the AF is further configured to:
make a determination to request for the data analytics information associated with said network QoS information of said one or more UE (Li: Achieved QoS information may be useful to an SCS/AS [i.e., AF] in the scenario where packet delay needs to be kept to a minimum. This change of UPF may be … a request from the SCS/AS [i.e., AF]…  Fig. 19 and ¶ [0343]); and
send the message to the NEF based on the determination (Li: … that is routed via the NEF.  Fig. 19 and ¶ [0343]). 

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Li-Shan, in view of Cheng et.al. (US Patent Application Publication, 2020/0100070, hereinafter, “Cheng”).
Regarding claim 21, Li-Shan discloses on the features with respect to claim 20 as outlined above.
Li-Shan does not explicitly teach:
wherein the QoS level comprises the QoS parameters and their values for the time. 
However, in the same field of endeavor, Cheng teaches:
wherein the QoS level comprises the QoS parameters and their values for the time (Cheng: a window-based timing mechanism may be used to help adjust the QoS level. This window-based timing mechanism may use different time periods to adjust to different QoS levels.  ¶ [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li-Shan to include the features as taught by Cheng above in order to provide new and improved information for group communication. (Cheng, ¶ [0005]).

Regarding claim 31, Li-Shan discloses on the features with respect to claim 30 as outlined above.
Li-Shan does not explicitly teach:
wherein the QoS level comprises the QoS parameters and their values for the time. 
However, in the same field of endeavor, Cheng teaches:
wherein the QoS level comprises the QoS parameters and their values for the time (Cheng: a window-based timing mechanism may be used to help adjust the QoS level. This window-based timing mechanism may use different time periods to adjust to different QoS levels.  ¶ [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li-Shan to include the features as taught by Cheng above in order to provide new and improved information for group communication. (Cheng, ¶ [0005]).

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Li-Shan, in view of Dannamaneni et.al. (US Patent No. 10469981, hereinafter, “Dannamaneni”).
Regarding claim 23, Li-Shan discloses on the features with respect to claim 20 as outlined above.
Li-Shan does not explicitly teach:
wherein the UE location is a cell ID of an access network (AN) node. 
However, in the same field of endeavor, Dannamaneni teaches:
wherein the UE location is a cell ID of an access network (AN) node (Dannamaneni: each item of event data may identify a cell site 164 [access network node; e.g., eNBs 164] which generated or received the item of event data, and this cell site identity may be used to look-up a location of the cell site 164 which is then used as a proxy for the approximate location of the mobile communication device 162.  Figs. 4, 7 and [Column 17, lines 23-28]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li-Shan to include the features as taught by Dannamaneni above in order to synthesize imputed location fixes. (Dannamaneni, [Column 3, lines 38-39]).

Regarding claim 33, Li-Shan discloses on the features with respect to claim 30 as outlined above.
Li-Shan does not explicitly teach:
wherein the UE location is a cell ID of an access network (AN) node. 
However, in the same field of endeavor, Dannamaneni teaches:
wherein the UE location is a cell ID of an access network (AN) node (Dannamaneni: each item of event data may identify a cell site 164 [access network node; e.g., eNBs 164] which generated or received the item of event data, and this cell site identity may be used to look-up a location of the cell site 164 which is then used as a proxy for the approximate location of the mobile communication device 162.  Figs. 4, 7 and [Column 17, lines 23-28]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li-Shan to include the features as taught by Dannamaneni above in order to synthesize imputed location fixes. (Dannamaneni, [Column 3, lines 38-39]).

Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Li-Shan, in view of Munishwar et.al. (US Patent Application Publication, 2019/0215378, hereinafter, “Munishwar”).
Regarding claim 24, Li-Shan discloses on the features with respect to claim 20 as outlined above.
Li-Shan does not explicitly teach:
wherein the UE location indicates a road segment. 
However, in the same field of endeavor, Munishwar teaches:
wherein the UE location indicates a road segment (Munishwar: the device of vehicle 310 may identify a predicted future location of the vehicle (e.g., a next road segment along which the vehicle will travel …)  ¶ [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li-Shan to include the features as taught by Munishwar above in order to predict dwell time en route. (Munishwar, ¶ [0029]).

Regarding claim 34, Li-Shan discloses on the features with respect to claim 30 as outlined above.
Li-Shan does not explicitly teach:
wherein the UE location indicates a road segment. 
However, in the same field of endeavor, Munishwar teaches:
wherein the UE location indicates a road segment (Shariat: the device of vehicle 310 may identify a predicted future location of the vehicle (e.g., a next road segment along which the vehicle will travel …)  ¶ [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li-Shan to include the features as taught by Munishwar above in order to predict dwell time en route. (Munishwar, ¶ [0029]).

Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Li-Shan, in view of Kim et.al. (US Patent Application Publication, 2020/0045559, hereinafter, “Kim”).
Regarding claim 26, Li-Shan discloses on the features with respect to claim 20 as outlined above.
Li-Shan does not explicitly teach:
wherein the data analytics information includes predictions indicating the threshold value which is met or exceeded, the location at which the threshold value is met or exceeded, and the time period at which the threshold value is met or exceeded, the time period being a future time period. 
However, in the same field of endeavor, Kim teaches:
wherein the data analytics information includes predictions indicating the threshold value which is met or exceeded, the location at which the threshold value is met or exceeded, and the time period at which the threshold value is met or exceeded, the time period being a future time period (Kim: A server/application function (AF) may transmit a request related to QoS prediction subscription to a network data analytics function (NWDAF) ... The request may further include QoS-related threshold level information ... information may include additional QoS-related values to be satisfied [i.e., threshold to be met] ... the request may include information about a region for QoS prediction ... a region may be interpreted as a location ... the AF subscribes to a monitoring event notification service of the NWDAF, and the NWDAF receiving the request performs QoS prediction (or QoS satisfaction evaluation) before the UE enters a region to which the UE is expected to move [i.e., time in the future].  ¶ [0117-0126]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li-Shan to include the features as taught by Kim above in order to support efficient quality of service (QoS) prediction. (Kim, ¶ [0002]).

Regarding claim 36, Li-Shan discloses on the features with respect to claim 30 as outlined above.
Li-Shan does not explicitly teach:
wherein the data analytics information includes predictions indicating the threshold value which is met or exceeded, the location at which the threshold value is met or exceeded, and the time period during which the threshold value is met or exceeded, the time period being a future time period. 
However, in the same field of endeavor, Kim teaches:
wherein the data analytics information includes predictions indicating the threshold value which is met or exceeded, the location at which the threshold value is met or exceeded, and the time period during which the threshold value is met or exceeded, the time period being a future time period (Kim: A server/application function (AF) may transmit a request related to QoS prediction subscription to a network data analytics function (NWDAF) ... The request may further include QoS-related threshold level information ... information may include additional QoS-related values to be satisfied [i.e., threshold to be met] ... the request may include information about a region for QoS prediction ... a region may be interpreted as a location ... the AF subscribes to a monitoring event notification service of the NWDAF, and the NWDAF receiving the request performs QoS prediction (or QoS satisfaction evaluation) before the UE enters a region to which the UE is expected to move [i.e., time in the future].  ¶ [0117-0126]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li-Shan to include the features as taught by Kim above in order to support efficient quality of service (QoS) prediction. (Kim, ¶ [0002]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408)918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416